\OOO\]O\U`I-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

EFREN DANIELLE BULLARD, Case No. 1:17-cv-00328-LJO-JDP (PC)
Plaintiff,
ORDER DISCHARGING WRIT OF HABEAS
V- CORPUS AD TESTIFICANDUM AS TO INMATE

BENSON, et al.,,

)
)
)
§
) EFREN DANIELLE BULLARD, CDCR #K-06415
)
Defendants. §
)
)

)

Plaintiff Efren Danielle Bullard, a state prisoner, proceeds without counsel in this civil rights
action brought under 42 U.S.C. § 1983.

A settlement conference in this matter commenced on January 18, 2019. Inmate Efren Danielle
Bullard, CDCR #K-06415 is no longer needed by the Court as a participant in these proceedings, and
the Writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

DATE: ,Wé%{q'

 
  

 

UN W§TATES WGIS‘HLATE JUDGE

 

